UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Europe Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: June 30, 2009 Date of reporting period: September 30, 2008 Item 1. Schedule of Investments: Putnam Europe Equity Fund The fund's portfolio 9/30/08 (Unaudited) COMMON STOCKS (98.1%)(a) Shares Value Finland (3.1%) Nokia OYJ 477,349 France (16.3%) AXA SA 191,157 6,268,023 BNP Paribas SA 93,712 9,010,766 Gaz de France SA 150,750 7,889,758 Renault SA 28,160 1,820,020 Total SA 191,885 11,579,059 Vinci SA 60,880 2,876,985 Vivendi SA 243,532 7,622,482 Germany (12.3%) Allianz SE 51,142 7,035,185 BASF SE 146,896 7,041,603 Bayerische Motoren Werke (BMW) AG 123,248 4,808,215 E.On AG 206,805 10,475,489 MTU Aero Engines Holding AG 102,731 2,851,445 Tognum AG 166,245 3,284,933 Greece (1.8%) Hellenic Telecommunication Organization (OTE) SA 143,888 2,570,982 National Bank of Greece SA 60,695 2,495,507 Ireland (0.6%) Allied Irish Banks PLC 194,949 Italy (4.7%) Enel SpA 861,356 7,181,891 Finmeccanica SpA 138,423 2,991,412 Saras SpA 143,625 596,075 UniCredito Italiano SpA 766,062 2,933,843 Luxembourg (1.5%) Arcelor Mittal 88,344 Netherlands (5.7%) ING Groep NV 175,782 3,824,631 Koninklijke (Royal) KPN NV 500,936 7,221,735 Koninklijke Ahold NV 481,062 5,551,888 Norway (4.7%) DnB Holdings ASA 453,600 3,506,396 Petroleum Geo-Services ASA (NON) 118,850 1,578,829 StatoilHydro ASA 307,250 7,330,617 Yara International ASA 36,480 1,281,676 Russia (0.5%) Lukoil 25,384 Spain (2.9%) Banco Santander Central Hispano SA 550,424 Switzerland (21.0%) Credit Suisse Group 87,664 4,175,291 Nestle SA 258,481 11,183,815 Novartis AG 231,962 12,137,179 Roche Holding AG 71,116 11,090,001 Straumann Holding AG 11,441 3,141,848 Swisscom AG 24,326 7,267,644 Xstrata PLC 100,622 3,115,315 Zurich Financial Services AG 31,139 8,634,600 United Kingdom (23.0%) BAE Systems PLC 872,129 6,401,881 BG Group PLC 17,818 322,908 BHP Billiton PLC 340,809 7,710,759 BP PLC 1,508,830 12,563,161 Britvic PLC 633,430 2,310,898 Davis Service Group PLC 419,254 2,011,714 GKN PLC 725,950 2,553,638 GlaxoSmithKline PLC 481,830 10,411,690 Premier Foods PLC 2,027,652 2,724,172 Prudential PLC 717,252 6,603,429 Reckitt Benckiser PLC 155,940 7,551,822 Royal Bank of Scotland Group PLC 1,596,486 5,289,457 Total common stocks (cost $330,353,452) SHORT-TERM INVESTMENTS (1.9%)(a) Principal amount/shares Value U.S. Treasury Bills 0.2%, October 9, 2008 (SEG) $375,000 $374,983 Federated Prime Obligations Fund 5,100,398 5,100,398 Total short-term investments (cost $5,475,381) TOTAL INVESTMENTS Total investments (cost $335,828,833) (b) FORWARD CURRENCY CONTRACTS TO BUY at 9/30/08 (aggregate face value $56,152,732) (Unaudited) Aggregate Delivery Unrealized Value face value date depreciation British Pound $17,198,732 $17,316,883 12/17/08 $(118,151) Euro 24,269,785 24,651,240 12/17/08 (381,455) Swedish Krona 10,158,621 10,505,495 12/17/08 (346,874) Swiss Franc 3,665,750 3,679,114 12/17/08 (13,364) Total FORWARD CURRENCY CONTRACTS TO SELL at 9/30/08 (aggregate face value $50,507,384) (Unaudited) Aggregate Delivery Unrealized Value face value date appreciation Euro $17,198,259 $17,384,151 12/17/08 $185,892 Norwegian Krone 14,380,503 14,581,919 12/17/08 201,416 Swedish Krona 2,407,947 2,450,945 12/17/08 42,998 Swiss Franc 15,960,692 16,090,369 12/17/08 129,677 Total FUTURES CONTRACTS OUTSTANDING at 9/30/08 (Unaudited) Number of Expiration Unrealized contracts Value date depreciation Dow Jones Euro Stoxx 50 Index (Long) 39 $1,681,525 Dec-08 $(62,573) FTSE 100 Index (Long) 15 1,326,448 Dec-08 (24,686) Total NOTES (a) Percentages indicated are based on net assets of $289,294,116 . (b) The aggregate identified cost on a tax basis is $338,270,849, resulting in gross unrealized appreciation and depreciation of $16,322,431 and $65,426,346, respectively, or net unrealized depreciation of $49,103,915. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at September 30, 2008. At September 30, 2008, liquid assets totaling $3,307,791 have been designated as collateral for open forward contracts and futures contracts. The fund had the following industry concentrations greater than 10% at September 30, 2008 (as a percentage of net assets): Oil and gas 11.7% Pharmaceuticals 11.6 Banking 11.5 Insurance 11.2 Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At September 30, 2008, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. The fund invested in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund were valued at its closing net asset value each business day. Management fees paid by the fund were reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $26,389 for the period ended September 30, 2008. During the period ended September 30, 2008, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $19,711,210 and $27,746,705, respectively. On September 17, 2008, the Trustees of the Putnam Prime Money Market Fund voted to close that fund effective September 17, 2008. On September 24, 2008, the fund received shares of Federated Prime Obligations Fund, an unaffiliated management investment company registered under the Investment Company Act of 1940, in liquidation of its shares of Putnam Prime Money Market Fund. In September 2006, the FASB issued Statement of Financial Accounting Standards No. 157, Fair Value Measurements (SFAS 157). SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years. While the adoption of SFAS 157 does not have a material effect on the funds net asset value, it does require additional disclosures about fair value measurements. The Standard establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of September 30, 2008: Valuation Inputs Investments in Securities Other Financial Instruments* Level 1 $ 5,100,398 $ (87,259) Level 2 $ 284,066,536 $ (299,861) Level 3 $ - $ - Total $ $ * Other financial instruments include futures, written options, TBA sale commitments, swaps and forward contracts which are valued at the unrealized appreciation/(depreciation) on the instrument. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Europe Equity Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: November 26, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: November 26, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: November 26, 2008
